
	
		II
		110th CONGRESS
		1st Session
		S. 2251
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2007
			Mrs. Feinstein (for
			 herself, Mr. Lott, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ensure that individual homeowners that were not
		  previously required to purchase flood insurance that are now required to do so
		  because of the updating of flood insurance program rate maps receive a discount
		  for the purchase of such insurance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeowner's Flood Insurance
			 Protection Act of 2007.
		2.5-Year discount of
			 flood insurance rates for formerly protected areasSection
			 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is
			 amended—
			(1)in subsection
			 (c), by inserting and subsection (g) before the first comma;
			 and
			(2)by adding at the
			 end the following new subsection:
				
					(g)5-Year discount
				of flood insurance rates for formerly protected areas
						(1)In
				generalNotwithstanding any
				other provision of law relating to chargeable risk premium rates for flood
				insurance coverage under this title, in the case of any area that previously
				was not designated as an area having special flood hazards because the area was
				protected by a flood protection system and that, pursuant to any updating,
				reviewing, or remapping of flood insurance program rate maps under this Act or
				any other subsequent Act, becomes designated as such an area as a result of the
				decertification of such flood protection system, during the 5-year period that
				begins upon the initial such designation of the area, the chargeable premium
				rate for flood insurance under this title with respect to any property that
				prior to the date of enactment of the Homeowner's Flood Insurance Protection
				Act of 2007 was located within such area shall be equal to 50 percent of the
				chargeable risk premium rate otherwise applicable under this title to the
				property.
						(2)Rule of
				constructionFor purposes of
				paragraph (1), any new property or structure developed, constructed, or
				otherwise built after the date of enactment of the Homeowner's Flood Insurance
				Protection Act of 2007 on any property described in such paragraph shall not be
				eligible for the chargeable premium rate discount under such
				paragraph.
						.
			
